Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 3-22-21 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 4-5, 11-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,069,165 to Rousseau in view of U.S. Patent No. 3,695,415 to Bakker et al. and further in view of U.S. Patent No. 5,076,215 to Yang.

Referring to claim 2, Rousseau as modified by Bakker et al. and Yang further discloses the support surface being a top surface of a lower flange of a beam – see at 27c of Bakker et al., and the shuttle further comprising a plurality of rollers – at 33 of Bakker et al. and – at 20,42 of Rousseau, the rollers being coupled to the frame – see figures 7-9 of Bakker et al and figures 1-6 of Rousseau, the rollers resting on the top surface – see figures 7-9 of Bakker et al., a drive wheel coupled to the frame – see at 44,45, the drive wheel – at 42, of Rousseau, engaging the beam – at 11 – see figure 6 of Rousseau, wherein rotation of the drive wheel urges the shuttle to move along the beam – see figures 1-6 of Rousseau, and a drive motor – at 40, the drive motor being coupled to the frame – see figure 1 of Rousseau, the drive motor being operationally engaged to the drive wheel wherein activation of the motor rotates the drive wheel to move the shuttle along the beam in a selectable direction – see figures 1-6 and column 4 lines 3-30 of Rousseau. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Rousseau as modified by Bakker et al. and Yang and use any suitable beam support surface including the beam with lower flange as disclosed by Bakker et al., so as to yield the predictable result of ensuring the rollers engage the beam during use.
Referring to claim 4, Rousseau as modified by Bakker et al. and Yang further discloses the shuttle further comprising a meter motor – at 74, coupled to the frame – see figures 1 and 14 of Rousseau, the meter motor being operationally engaged to the meter wherein the meter motor 
Referring to claim 5, Rousseau as modified by Bakker et al. and Yang further discloses a spreader motor – at 68, coupled to the frame – see figures 1 and 13 of Rousseau, the spreader motor being operationally engaged to the spreader – at 67 – see figure 13 of Rousseau, wherein the spreader motor urges the spreader to rotate – see figure 13 of Rousseau, the spreader motor being operationally coupled to the spreader such that a speed of rotation of the spreader is variable, wherein the spreader is configured for distributing the feed over a desired area – see figures 1 and 13 and column 5 line 58 to column 6 line 3 where at least on/off operation of the spreader motor provides for variable speed of rotation.
Referring to claim 11, Rousseau as modified by Bakker et al. and Yang further discloses the beam including the lower flange and a central flange – see extending from the flange surface on which the wheels at 33 contact as seen in figures 7-8 of Bakker et al., the central flange being coupled to and extending perpendicularly from the lower flange – see at 27-27c in figures 7-8 of Bakker et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Rousseau as modified by Bakker et al. and Yang and use any suitable beam support surface including the beam with lower flange as disclosed by Bakker et al., so as to yield the predictable result of ensuring the rollers engage the beam during use.
Referring to claim 12, Rousseau as modified by Bakker et al. and Yang further discloses the shuttle further comprising a pair of guide wheels – see at other of items 33 and/or – at 35, 
Referring to claim 17, Rousseau as modified by Bakker et al. and Yang does not disclose a total height of the shuttle being less than 20 inches wherein the shuttle is configured to fit between vertically stacked tanks. However, it would have been obvious to one of ordinary skill in the art to take the device of Rousseau as modified by Bakker et al. and Yang and have the shuttle being any desired height including the claimed less than 20 inches, so as to yield the predictable result of ensuring there is sufficient space to use as many tanks and associated shuttles as desired.
 	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rousseau as modified by Bakker et al. and Yang as applied to claim 1 above, and further in view of U.S. Patent No. 6,234,111 to Ulman et al.
Referring to claim 3, Rousseau as modified by Bakker et al. and Yang further discloses a load cell coupled to the frame – see at 26a-26g in figure 16 of Rousseau, and the hopper being pivotally coupled to the frame – see at 22-23, at a position proximate the load cell wherein the hopper contacts on the load cell – see at 26d in figure 16 of Rousseau, such that the load cell is configured to measure an amount of feed inside the hopper by pressure exerted on the load cell .
Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rousseau as modified by Bakker et al. as applied to claims 2 or 11 above, and further in view of U.S. Patent No. 6,779,486 to Vaags.
Referring to claim 6, Rousseau as modified by Bakker et al. and Yang does not disclose a base positioned at a first end of the beam, the base being configured for coupling to an electrical power source, the base having a base contact, a battery coupled to the shuttle, the battery being electrically coupled the drive motor, a shuttle electrical contact, the shuttle contact being electrically coupled to the battery, the shuttle contact engaging the base contact when the shuttle is positioned at the first end of the beam wherein the battery is configured to be charged by the electrical power source. Vaags does disclose a base positioned – at 23b, at a first end of the beam – at 22 – see figure 1b, the base being configured for coupling to an electrical power source – see column 8 lines 28-60, the base having a base contact – at 70,70’, a battery – at 69, coupled to the shuttle – see figures 2,4a-4b and 8-9, the battery being electrically coupled to the drive motor – see at 82 in figures 8-9, a shuttle electrical contact – at 66,67,66’,67’, the shuttle contact being electrically coupled to the battery – see figures 2,4a-4b and 8-9, the shuttle contact engaging the 
Referring to claim 13, Rousseau as modified by Bakker et al. does not disclose the drive wheel engaging a bottom surface of the lower flange of the beam. Vaags does disclose a plurality of rollers – at 72 on an upper surface of the beam – see figure 8, and a drive wheel – at 80, on a lower surface of the beam – see figure 8. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Rousseau as modified by Bakker et al. and add the drive wheel on the bottom of the beam as disclosed by Vaags, so as to better secure the shuttle to the beam as desired.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rousseau as modified by Bakker et al. and Yang as applied to claim 4 above, and further in view of Vaags and further in view of U.S. Patent No. 4,981,107 to Beaudoin et al.
Referring to claim 7, Rousseau as modified by Bakker et al. and Yang further discloses the support surface being a top surface of a lower flange of a beam – see at 27c of Bakker et al. Rousseau as modified by Bakker et al. and Yang does not disclose a base positioned at a first end of the beam, the base being configured for coupling to an electrical power source, the base having a base contact, a battery coupled to the shuttle, the battery being electrically coupled the drive motor, a shuttle electrical contact, the shuttle contact being electrically coupled to the battery, the shuttle contact engaging the base contact when the shuttle is positioned at the first . 
s 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rousseau as modified by Bakker et al. and Yang as applied to claim 1 above, and further in view of Beaudoin et al.
Referring to claim 8, Rousseau as modified by Bakker et al. further discloses the support surface being a top surface of a lower flange of a beam – see at 27c of Bakker et al., and the shuttle further comprising a plurality of rollers – at 33 of Bakker et al. and – at 20,42 of Rousseau, the rollers being coupled to the frame – see figures 7-9 of Bakker et al and figures 1-6 of Rousseau, the rollers resting on the top surface – see figures 7-9 of Bakker et al., a drive wheel coupled to the frame – see at 44,45, the drive wheel – at 42, of Rousseau, engaging the beam – at 11 – see figure 6 of Rousseau, wherein rotation of the drive wheel urges the shuttle to move along the beam – see figures 1-6 of Rousseau, and a drive motor – at 40, the drive motor being coupled to the frame – see figure 1 of Rousseau, the drive motor being operationally engaged to the drive wheel wherein activation of the motor rotates the drive wheel to move the shuttle along the beam in a selectable direction – see figures 1-6 and column 4 lines 3-30 of Rousseau. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Rousseau as modified by Bakker et al. and use any suitable beam support surface including the beam with lower flange as disclosed by Bakker et al., so as to yield the predictable result of ensuring the rollers engage the beam during use. Rousseau as modified by Bakker et al. further discloses the shuttle further comprising a meter motor – at 74, coupled to the frame – see figures 1 and 14 of Rousseau, the meter motor being operationally engaged to the meter wherein the meter motor urges the meter – at 71-73, to rotate – see figure 14 and column 6 lines 4-41 of Rousseau, the meter motor being operationally coupled to the meter such that a speed of rotation of the meter is variable wherein the meter is configured for controlling a rate of distribution of 
Referring to claim 9, Rousseau as modified by Bakker et al., Yang and Beaudoin et al. further discloses the shuttle further comprising a processor coupled to the frame – see at 81, the processor being electrically and communicatively coupled to each of the drive motor, the .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rousseau as modified by Bakker et al., Yang and Beaudoin et al. as applied to claim 9 above, and further in view of Vaags.
Referring to claim 10, Rousseau as modified by Bakker et al., Yang and Beaudoin et al. does not disclose a base positioned at a first end of the beam, the base being configured for coupling to an electrical power source, the base having a base contact, a battery coupled to the shuttle, the battery being electrically coupled the drive motor, a shuttle electrical contact, the shuttle contact being electrically coupled to the battery, the shuttle contact engaging the base contact when the shuttle is positioned at the first end of the beam wherein the battery is configured to be charged by the electrical power source. Vaags does disclose a base positioned – at 23b, at a first end of the beam – at 22 – see figure 1b, the base being configured for coupling to an electrical power source – see column 8 lines 28-60, the base having a base contact – at 70,70’, a battery – at 69, coupled to the shuttle – see figures 2,4a-4b and 8-9, the battery being electrically coupled to the drive motor – see at 82 in figures 8-9, a shuttle electrical contact – at 66,67,66’,67’, the shuttle contact being electrically coupled to the battery – see figures 2,4a-4b and 8-9, the shuttle contact engaging the base contact when the shuttle is positioned at the first end of the beam – see figures 1b, 2, 4a-4b and 8-9, wherein the battery is configured to be charged by the electrical power source – see column 4 lines 50-60 and column 8 lines 28-60. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Rousseau as modified by Bakker et al., Yang and Beaudoin et al. and add the battery charging .
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rousseau as modified by Bakker et al. and Yang as applied to claim 1 above, and further in view of U.S. Patent No. 4,811,675 to Segalla.
Referring to claim 15, Rousseau as modified by Bakker et al. and Yang further discloses the shuttle has a processor – see at 81 of Rousseau. Rousseau as modified by Bakker and Yang does not disclose the tank being one of a plurality of tanks, each of the tanks being elongated, the tanks being vertically stacked, the tanks being vertically spaced defining a clearance space between adjacently stacked tanks, each of the tanks having an open top. Segalla does disclose the tank being one of a plurality of tanks – see three rows of tanks in figure 1, each of the tanks being elongated – see figure 1, the tanks being vertically stacked – see figure 1, the tanks being vertically spaced defining a clearance space between adjacently stacked tanks – see figure 1, each of the tanks having an open top – see figure 1. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Rousseau as modified by Bakker et al. and Yang and add the plurality of tanks as disclosed by Segalla, so as to yield the predictable result of allowing for more animals to be fed by the device during use. Rousseau as modified by Bakker et al., Yang and Segalla does not disclose the support surface being one of a plurality of support surfaces, each support surface being positioned over an associated one of the tanks, each support surface extending along a length of the associated tank, and the shuttle being one of a plurality of shuttles, each shuttle being movable along an associated one of the support surfaces, each of the shuttles having a respective processor. However, it would have been obvious to one of ordinary skill in the art to take the device of Rousseau as modified by Bakker et al., Yang and Segalla and 
Referring to claim 16, Rousseau as modified by Bakker et al., Yang and Segalla does not disclose the clearance space being no greater than 20 inches. However, it would have been obvious to one of ordinary skill in the art to take the device of Rousseau as modified by Bakker et al., Yang and Segalla and have the clearance space be any suitable distance including the claimed no greater than 20 inches, so as to yield the predictable result of ensuring there is sufficient space to use as many tanks as desired.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rousseau as modified by Bakker et al., Yang and Segalla as applied to claim 15 above, and further in view of Vaags.
Referring to claim 18, Rousseau as modified by Bakker et al., Yang and Segalla does not disclose a processing center, the processing center being operationally and communicatively coupled to each of the processors wherein the processing center is configured to monitor and control operation of each the shuttles and distribution of the feed. Vaags does disclose a processing center, the processing center being operationally and communicatively coupled to each of the processors wherein the processing center is configured to monitor and control operation of each the shuttles and distribution of the feed – see for example column 13 lines 46-53. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Rousseau as modified by Bakker et al., Yang and Segalla and add the control system of Vaags, so as to yield the predictable result of automatically controlling the device as desired.
19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rousseau in view of Bakker et al. further in view of Ulman  et al., further in view of Vaags and further in view of Yang.
Referring to claim 19, Rousseau discloses  a commercial feed distribution device comprising, a support surface – at 11, the support surface being elongated – see figure 1, wherein the support surface is configured for positioning over and extending along an elongated structure having an open top – see at 1-12 in figure 2, and a shuttle – at 17-24, the shuttle being movable along the support surface wherein the shuttle is configured to move along a length of the elongated structure – see figures 1-2, the shuttle comprising a frame – at 18, a hopper – at 14, coupled to the frame – see figure 1, the hopper being configured for receiving and holding feed – see figures 1 and 10-11, a spreader – at 67, coupled to the frame – via the hopper – at 14 – see figure 1, the spreader being in environmental communication with the hopper wherein rotation of the spreader is configured to distribute feed from the hopper – see figures 1 and 10-14, and a meter – at 71-73, coupled to the frame – via the hopper – at 14 – see figure 1, the meter being operationally coupled between the hopper – see figures 1 and 10-14, and the spreader – see figures 1 and 10-14, wherein the meter is configured for controlling an amount of the feed delivered to and distributed by the spreader – see figures 1 and 10-14. Rousseau does not disclose the support surface is positioned over and extending along an elongated tank. Bakker et al. does disclose the support surface – at 27, is positioned over and extends along an elongated tank – at 20 – see figures 1-5. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Rousseau and add the feed distributed into an elongated tank as disclosed by Bakker et al., so as to yield the predictable result of containing the feed for more easy consumption by the animal. Rousseau as modified by Bakker et al. further discloses the .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rousseau as modified by Bakker et al., Ulman et al., Vaags and Yang as applied to claim 19 above, and further in view of Segalla.
Referring to claim 20, Rousseau as modified by Bakker et al., Ulman et al., Vaags and Yang further discloses a processing center, the processing center being operationally and communicatively coupled to each of the processors wherein the processing center is configured .

Response to Arguments

3.	Applicant’s claim amendments and remarks/arguments dated 3-22-21 obviates the 35 U.S.C. 112(b) rejections of claims 4, 7-9 and 19-20 detailed in the last office action dated 10-22-20.
Regarding the prior art rejections of claims 1-2, 4-5, 8-9 and 11-12, applicant’s claim amendments and remarks/arguments dated 3-22-21 obviates the 35 U.S.C. 103 rejections detailed in the last office action dated 10-22-20. However, applicant’s claim amendments dated 3-22-21 necessitates the new grounds of rejection detailed earlier in paragraph 2 of this office 
Regarding the prior art rejections of claim 3, the Ullman reference US 6234111 is not used to disclose the claimed shuttle and is not used to disclose the animals being fed are shrimp. 
Regarding the prior art rejections of claims 6-7 and 10, applicant relies upon the same arguments with respect to parent claims 1 and 8 discussed earlier in this paragraph of this office action.
Regarding the prior art rejections of claim 13, the shuttle device of the Vaags reference US 6779456 can be used with an I-beam support surface in that it is well known to one of ordinary skill in the art to use an I-beam support surface that is curved as seen for example in figure 4 of the Pellerin reference US 5505160.
Regarding the prior art rejections of claim 15, the Segalla reference US 4811675 discloses multiple tanks vertically stacked as seen for example in figure 1 and it would have been obvious to use the tanks for other types of animals such as the shrimp detailed in the Yang reference US 5076215 as detailed earlier in paragraph 2 of this office action.
Regarding the prior art rejections of claims 16-17, the spacing distance between the tanks and height of the shuttle are design choice considerations and the device of the Rousseau reference US 5069165 as modified by the Bakker et al. reference US 3695415 can operate as intended given the desired spacing between the tanks in that the device of Rousseau as modified by Bakker et al. can be made of any sufficient size and still hold feed and can be made at the claimed size of no greater than 20 inches so as to yield the predictable result of allowing for the 
Regarding the prior art rejections of claim 18, applicant relies upon the same arguments with respect to claim 1 discussed earlier in this paragraph of this office action.
Regarding the prior art rejections of claim 19, applicant relies upon the same arguments with respect to claim 1 discussed earlier in this paragraph of this office action.
Regarding the prior art rejections of claim 20, applicant relies upon the same arguments with respect to claim 15 discussed earlier in this paragraph of this office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643